Citation Nr: 1325666	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-48 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sickle cell retinopathy (claimed as blindness).

2.  Entitlement to special monthly pension based on the need for aid and attendance or based on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2011 letter informed the Veteran that his hearing was scheduled in May 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The issue of entitlement to special monthly pension based on the need for aid and attendance or based on being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for sickle cell retinopathy was denied in an August 1998 rating decision; the appellant did not appeal.

2.  The evidence received since the August 1998 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for sickle cell retinopathy.



CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2012).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for sickle cell retinopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

VCAA letters dated in October 2006 and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.  The Veteran was also advised of the reason for the previous final denial of service connection and instructed him on the meaning of new and material evidence.  The claim was subsequently readjudicated in the September 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

The Board also concludes VA's duty to assist has been satisfied.  The appellant's available service treatment records, service personnel records, VA medical treatment records, and private medical records are in the file.  The Board notes that in December 2006, the Veteran submitted VA form 21-4142, authorizing VA to obtain his treatment records from the State of Florida Department of Corrections.  In September 2007, the RO was informed by the Florida Department of Corrections that the Veteran's records had been sent to RMC-Medical Record Archives.  In October 2007, the RMC-Medical Record Archives said that they would release the Veteran's records to VA upon receipt of a notarized/witnessed authorization from the Veteran.  In November 2007, the RO asked the Veteran to provide the requested authorization.  The Veteran did not respond to the November 2007 letter.  

The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Board finds no indication that other available, outstanding treatment records exist.  Therefore, in light of the efforts described above, the Board concludes that all records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Board notes that the appellant has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for sickle cell retinopathy.  However, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

III.  Sickle Cell Retinopathy

As noted, service connection was denied for sickle cell retinopathy in August 1998.  The RO noted that the appellant essentially contended that his job while on active duty exposed him to radiation which led to his sickle cell retinopathy.  The RO noted that the Veteran's service personnel records reflected that he was a microwave system operator while on active duty, and there was no evidence to show that the Veteran was exposed to radiation during his active service.

The RO further noted that the service treatment records contained a single instance of treatment for eye complaints.  In February 1989, the Veteran was treated for conjunctivitis of the left eye due to bronchitis.  Other eye examinations conducted during service were within normal limits.  The service treatment records did not contain evidence of in-service treatment for sickle cell retinopathy.

The RO also observed that the Veteran had surgery in March 1998 to correct sickle cell retinopathy.  Other VA and private treatment records showed treatment for sickle cell retinopathy.

The RO found that the evidence did not show an in-service incurrence of sickle cell retinopathy, and the medical evidence did not show that the Veteran's current eye disability was due to radiation exposure.

Evidence added to the record since the August 1998 rating decision includes additional VA and private treatment records which reflect continued treatment for sickle cell retinopathy.  The Veteran has additionally submitted medical treatise information regarding retinal detachments.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for sickle cell retinopathy.  As discussed, the RO initially denied the appellant's claims because the evidence did not show that the appellant was exposed to radiation or an in-service incurrence of sickle cell retinopathy.  Since then, there has been no further medical evidence added to the file which would establish that the Veteran's sickle cell retinopathy was incurred during active duty.  

Additionally, there has been no material evidence added to the file which establishes that the Veteran was exposed to radiation while he was on active duty.  The fact that the appellant had sickle cell retinopathy and had undergone surgery was considered at the time of the previous final decision and is therefore cumulative.  The appellant's personal statements that he was exposed to radiation while on active duty were considered at the time of the previous final decision and are thus cumulative.  The medical treatise information provided by the Veteran is not specific to the Veteran and is thus not material.  In essence, the evidence added to the record since the December 2007 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for sickle cell retinopathy may not be reopened.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for sickle cell retinopathy is denied.


REMAND

Special monthly pension based on the need for aid and attendance is payable if a veteran is helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.351(b) (2012).  A veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under certain criteria in VA regulations.  See 38 U.S.C.A. § 1502(b)  (West 2002); 38 C.F.R. § 3.351(c) (2012). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2012).

A veteran receiving non-service connected pension may receive SMP at the housebound rate if he has a disability rated as permanent and total and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for SMP at the aid and attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1), (2).

The Veteran has claimed entitlement to special monthly pension on the basis of blindness.  He has asserted that due to sickle cell retinopathy, he has experienced extensive vision problems.

As noted above, private treatment records reflect that the Veteran has undergone surgery for sickle cell retinopathy, and he has stated that he has significant vision problems.  There is, however, no indication of whether he meets the specific criteria noted above.  In light of his documented history of sickle cell retinopathy, a VA examination is warranted to determine whether he meets the criteria for entitlement to special monthly pension based on aid and attendance or housebound.

As this is a claim for pension the general duty to assist provision, 38 U.S.C.A. § 5103A(a) , is applicable.  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (analyzing the statute in the context of a claim for dependency and indemnity compensation).  As the evidence of record reflects the possibility that the Veteran may meet one of the criteria for entitlement to special monthly pension based on aid and attendance or housebound, and as the evidence of record is not current, a medical opinion is necessary to substantiate the claim and the Board will direct that the Veteran be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran a VA examination to determine whether he is in need of aid and attendance or whether he is housebound.  The examiner must be afforded access to the appellant's claims folder, a copy of this remand, and Virtual VA.  

In particular, the examiner should indicate whether the Veteran is in need of aid and attendance from another individual.  The criteria in the applicable regulations as described above should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; ability to dress or undress himself, or to keep himself ordinarily clean and presentable; in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner must also address whether it is at least as likely as not that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability.

The examiner should provide a rationale for any opinion reached.

3.  After the above development has been completed, the AMC/RO must readjudicate the claim of entitlement to special monthly pension based on aid and attendance and housebound status.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


